Holcomb, C. J.
(concurring)—The purpose of the reclamation act, as set forth therein, is the settlement of undeveloped lands. The settlement and. development of unimproved lands for agricultural purposes is certainly a public benefit. It means a direct increase in production of food stuffs and an indirect increase in industry within the state. That the state generally will receive a benefit, it seems to me there can be little doubt.
The fact that benefits will inure to' certain classes of citizens within the state does not lessen the public benefit that will result from the operation of the statute. The benefit received by a class of citizens does not destroy the primary purpose the legislature had in enacting the statute to increase the agricultural products of the state and make productive lands heretofore unproductive.
Distinction can be made between the present case and Lowell v. Boston, 111 Mass. 454, 15 Am. Rep. 39, quoted from in the dissenting opinion filed herein. There the purpose of the statute was to raise funds to be loaned to owners of land, the buildings upon which had been destroyed. The purpose in that case was to rebuild a devastated portion of a city. It was peculiarly a private benefit, although to a large number of inhabitants. It is not difficult to understand that the benefits to be derived from the expenditure of money in that case could hardly be conceived as belonging to *547the public generally. While there might be a remote public benefit, there hardly could be such a direct and general one as under the statute' here in question.
For the above reasons, I concur with the majority.